Citation Nr: 1809517	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and major depressive disorder (MDD), on a direct basis and as secondary to service-connected disability.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to service connection gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to an evaluation in excess of 40 percent for limitation of extension of the left leg, residual of a left knee injury for the period from August 17, 2011, to January 31, 2018.  

6.  Entitlement to an evaluation in excess of 10 percent for status post residuals of injury to the left knee with anterior cruciate ligament (ACL) tear and instability, for the period from August 17, 2011, to January 31, 2018.  

7.  Entitlement to an increased evaluation for limitation of extension of the left leg, residual of a left knee injury and status post residual left knee injury with ACL tear and instability, combined into a single evaluation of 10 percent from February 1, 2018.  

8.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the thoracic spine (T1-2) with residuals of lumbar laminectomy.  

9.  Entitlement to an evaluation in excess of 10 percent for left varicocele.  

10.  Entitlement to an initial compensable evaluation for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1989 and from February 1991 to September 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the file reflects that the claims listed on the title page were not initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  

As to claims #5 - #7 regarding service-connected left leg/knee disorders, it is noted that when the case ensued, the Veteran was in receipt of separate ratings for left leg/knee disorders.  Specifically, a 40 percent rating was in effect for limitation of extension of the left leg, residuals of left knee injury, and a 10 percent rating was in effect for status post residual injury of the left knee with ACL tear and instability.  During the appeal process, it was proposed (in a March 2015 rating decision) to decrease the 40 percent evaluation to 0 percent.  However, in an August 2016 rating decision, it was found that sustained improvement had not been shown, and the 40 percent rating was confirmed.  It was noted that since there was likelihood of improvement, the assigned evaluation of 40 percent was not considered permanent and was subject to a future review exam.  Following additional VA examination in May 2017, the RO proposed to reduce and combine the evaluation of limitation of extension of the left leg, residual of left knee injury, and status post residual injury of the left knee with ACL tear and instability, into a single evaluation of 10 percent.  The proposed reduction and combining of ratings was accomplished in a November 2017 rating action.  The Veteran has expressed disagreement with each of these actions, to include the reduction and combining of his left leg/knee disability evaluations.  As a result, the Board will consider increased rating claims regarding the left leg/knee prior to February 1, 2018, and the resulting single evaluation from that date forward.  

As to the issues of service connection for incontinence and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), these issues are being separately developed by the RO and are currently not yet ready for appellate review.  The appeals have been perfected, but the RO continues to develop these issues.  The Board recognizes that the issue of TDIU is a part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During its review of this issue, and the Board's review thereof if not allowed by the RO, this aspect of the TDIU claim will be considered.

The issue of secondary service connection for an acquired psychiatric disorder, to include panic disorder and MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if additional action is required on his part.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Current acquired psychiatric disorders, diagnosed as panic disorder and MDD, did not have their clinical onset in service and are not otherwise related to active duty.  

2.  The preponderance of the evidence is against a finding that the Veteran has IBS that is related to an event, injury, or disease in service.  

3.  The preponderance of the evidence is against a finding that the Veteran has GERD that is related to an event, injury, or disease in service.  

4.  The preponderance of the evidence is against a finding that the Veteran has a right knee disorder that is related to an event, injury, or disease in service.  

5.  At no time during the period from August 17, 2011, to January 31, 2018, has the Veteran experienced left knee extension limited to 45 degrees or greater limitation of extension.  

6.  For the period from August 17, 2011, to January 31, 2018, there was no more than slight recurrent subluxation or lateral instability.  

7.  For the period from February 1, 2018, no subluxation or instability is demonstrated, limitation of extension is to 10 degrees with painful motion.  

8.  Throughout the appeal process, the combined range of motion (ROM) of the thoracolumbar spine has been greater than 120 degrees but not greater than 235 degrees.  

9.  From August 17, 2011, the Veteran's residuals of a left varicocele include reports of severe pain in the testicle and groin area which are best rated as analogous to severe to complete paralysis of the ilioinguinal nerve.  

10.  The Veteran's ED does not result in any deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for an acquired psychiatric disorder, to include panic disorder and MDD, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

2.  The criteria for service connection for IBS have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for a rating in excess of 40 percent for limitation of extension of the left knee for the period from August 17, 2011, to January 31, 2018, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5261 (2017).  

6.  The criteria for a rating in excess of 10 percent for residual injury to the left knee with ACL tear and instability for the period from August 17, 2011, to January 31, 2018, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2017).  

7.  The criteria for a combined rating in excess of 10 percent for limitation of extension of the left knee with residual injury to include ACL tear and instability are not met38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, DCs 5257, 5261 (2017).  

8.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the thoracic spine (T1-2) with residuals of lumbar laminectomy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5242 (2017).  

9.  The criteria for a rating in excess of 10 percent for left varicocele have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a, DC 7599-8530 (2017).  

10.  The criteria for an initial compensable rating for ED are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.31, 4.115b, DC 7599-7522 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2017).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

An Acquired Psychiatric Disorder
to Include Panic Disorder and MDD

It is contended that the Veteran has a chronic acquired psychiatric disorder that is of service origin.  

The service treatment records (STRs) are negative for report of, treatment for, or diagnosis of a mental health condition.  Post service private records from 2002 through 2004 show treatment primarily for the Veteran's back disorder, but it was noted on more than one occasion that the Veteran was anxious and/or depressed.  Private examination in January 2012 resulted in diagnoses of recurrent MDD, in partial remission, and panic disorder without agoraphobia.  

When examined by VA in May 2015, the claims file was reviewed.  It was the examiner's opinion that the Veteran's depression was associated with his unemployed status, and his fear of not being able to provide for his family.  As for his panic disorder, the examiner opined that this condition was related to his urinary incontinence.  

As to this claim, the only medical opinion addressing the matter is the above summarized May 2015 report.  As indicated, it was the examiner's opinion that the Veteran's panic disorder and MDD were not of service origin.  Instead, his depression was related to employment issues, and his panic disorder was associated with a nonservice-connected genitourinary disorder.  (The matter of secondary service connection is addressed in the remand herein.)

Proper disposition of this claim turns on the complex medical matters of whether the Veteran has a current acquired psychiatric disorder and whether there is a relationship between the diagnosed mental health condition for which service connection is sought and service.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish both a chronic mental health disorder and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to direct service connection for an acquired psychiatric disorder, to include panic disorder and MDD.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of positive and negative evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

IBS, GERD, and a Right Knee Disorder

Service connection is also sought for IBS, GERD, and a right knee disorder.  While there is at least one instance during service when the Veteran was noted to have esophageal reflux, in 1988, no chronic gastrointestinal disorder was noted during service.  Moreover, while the Veteran has reported that he currently has IBS, GERD, and has complained of right knee problems over the years, there are no post service diagnoses of any these disorders.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C. § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C. § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of chronic IBS, GERD, or a right knee disorder, the claims must be denied.


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 
38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2017).

Entitlement to an Evaluation in Excess of 40 Percent for Limitation of Extension of the Left Leg, Residual of a Left Leg Injury for the Period from August 17, 2011, to January 31, 2018,  

and

Entitlement to an Evaluation in Excess of 10 Percent for Status Post Residuals of Injury to the Left Knee with Anterior Cruciate Ligament (ACL) Tear and Instability, for the Period from August 17, 2011, to January 31, 2018,  

and 

Entitlement to an Evaluation in Excess of 10 Percent for Limitation of Extension of the Left Leg, Residual of a Left Knee Injury, and Status Post Residual Left Knee Injury with ACL Tear and Instability, Combined into a Single Evaluation,
 for the Period from February 1, 2018.

The Board will now discuss each of the three claims as enumerated above.  The procedural history as to the claims has already been provided in the "Introduction" portion of the decision and will not be repeated here.  

The pertinent laws and regulations include the following: 

The rating schedule diagnostic codes for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal ROM of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a  noncompensable rating is assigned for limitation of flexion to 60 degrees, and a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

Total knee replacements are rated under DC 5055.  Under this code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating following a knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  

DC 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2017).  DC 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2017).  

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Initially, the Board will address whether an evaluation in excess of 40 percent is warranted for limitation of extension of the left leg for period from August 17, 2011, to January 31, 2018.  

Upon rating decision in May 2012, a 40 percent rating, effective August 17, 2011, was assigned for limitation of extension of the left leg.  The 40 percent rating was based on findings from a February 2012 VA examination which showed that extension was limited to 40 degrees (with pain beginning at 35 degrees).  Repetitive use testing showed similar results with no additional functional loss and additional limitation in ROM following repetitive use testing.  Limitation of flexion in the left knee was to 130 degrees (with pain beginning at 40 degrees).  Repetitive use testing showed similar results with no additional functional loss and additional limitation in ROM following repetitive use testing.  The examiner found that there was no functional loss.

The Veteran failed to report for examination in October 2014 for reevaluation of the left leg/knee.  He was examined by VA in June 2015;,however, at which time flexion in the left knee was from 5 to 95 degrees and extension was from 95 degrees to 5 degrees.  Pain was noted, but there was no ankylosis, subluxation, instability, or additional limitation following repetitive use.  Additional factors of leg knee disability included disturbance of locomotion and interference with standing.  

When the left leg/knee was examined by VA in May 2017, flexion of the left knee was from -10 degrees to 85 degrees with extension from 85 degrees to -10 degrees.  There was pain on ROM testing.  The Veteran was unable to walk without use of a cane.  There was no localized tenderness and no evidence of pain with weight bearing or evidence of crepitus.  He was able to perform repetitive use testing without additional loss of function.  

It is the Board's conclusion that that the Veteran is not entitled to a rating in excess of 40 percent for the period from August 17, 2011, to January 31.  For this period, the Veteran was rated pursuant to DC 5261.  The next higher rating of 50 percent under this code requires limitation of extension to 45 degrees or more.  As indicated above, even with painful motion, his extension was not limited to such a degree.  Consequently, with consideration of DeLuca factors, the Veteran had limitation of extension at most to 40 degrees in 2012.  This ROM has improved in subsequent years as illustrated above.  None of the evidence of record indicates that he has ever experienced extension of the left knee limited to more than 40 degrees.  Accordingly, the Veteran has not met the criteria for a rating in excess of 40 percent under DC 5261 at any time during the appeal period in question.  Further, he has not demonstrated limitation of flexion with functional loss during this period so as to warrant a separate compensable evaluation.

Next, the Board will consider whether a rating in excess of 10 percent is warranted for the separately service-connected and rated left knee disorder of ACL tear for the period from August 17, 2011, to January 31, 2018.  

This disorder has been rated exclusively throughout the period in question pursuant to DC 5257.  The 10 percent rating in effect for the period reflects slight recurrent subluxation or lateral instability.  This rating was clearly based upon VA examination in November 1995 which showed laxity of the lateral collateral ligament.  

VA examination in July 2011 showed ROM from 0 to 130 degrees with pain.  There was Drawer testing and McMurray's test.  There was no additional limitation due to fatigue, weakness, or lack of endurance.  X-rays of the left knee showed patella alta and mild patellar chondromalacia, otherwise negative.  

The primary findings made at a February 2012 VA examination of the left knee were reported above.  It is noted, however, that no instability or laxity in the left knee was demonstrated at this time.  Similarly, while a history of left knee slight recurrent subluxation and instability was noted upon VA examination in June 2015, it was specifically noted that examination at that time did not reflect the presence of such.  Moreover, there was no left knee subluxation or instability upon VA examination in May 2017.  

Inasmuch as the record only shows slight laxity in the mid-1990s, but not in numerous VA examinations thereafter, the Board concludes that the criteria for a rating in excess of 10 percent for such instability under DC 5257 are not met.  It is clear that moderate recurrent subluxation or lateral instability is not shown for the period in question.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for left knee ACL tear with instability.  

As already reported, the Veteran's left knee disorder has now been combined into and rated as a single service-connected disorder.  The Board will now consider whether a combined rating in excess of 10 percent is warranted for the left knee disorder, to include limitation of extension and residuals of ACL tear and instability, for the period from February 1, 2018.  

As no recurrent subluxation or laxity (instability) is currently shown, the Board will not rate the Veteran's left knee disorder pursuant to DC 5257.  Using DC 5261, as already discussed, a rating in excess of 10 percent is not warranted as the Veteran does not exhibit limitation of extension to at least 15 degrees which would result in a rating of 20 percent.  Considering other DCs that might result in a higher rating has been accomplished, but a rating in excess of 10 percent also does not result.  For example, DC 5260 requires limitation of flexion to 45 degrees for a separate 10 percent rating.  Such is not shown in the left knee.  VA examination in May 2017 showed limitation of flexion to 85 degrees, with no additional loss of function or ROM after three repetitions.  Moreover, DCs 5256 (ankylosis of the knee joint), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum), are not shown to be relevant as the evidence does not reflect that such symptoms or disabilities are shown.  DC 5258 is also not appropriate to rate the Veteran's left knee disability as frequent episodes of locking, pain, and effusion into the joint with dislocated cartilage is not demonstrated.  

As shown above, and as required by Schafrath, 1 Vet. App. At 594, the Board has considered all potentially applicable provisions of 38 C.F.R. § Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than 40 percent (or separate compensable ratings) for a left knee disorder (limitation of extension) for the period from August 17, 2011, to January 31, 2018, or in excess of 10 percent for a left knee disorder (instability), for the period from August 17, 2011, to January 31, 2018, or in excess of 10 percent for a combined rating for the left knee disorder for the period beginning on February 1, 2018, and therefrom.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.  

Entitlement to an Evaluation in Excess of 10 Percent for Traumatic Arthritis of the Thoracic Spine (T1-2) with Residuals of Lumbar Laminectomy.  

Service connection for the Veteran's back disorder was granted upon rating decision in November 1995.  A 10 percent rating was assigned at that time based upon findings of slight limitation of motion of the dorsal spine as seen upon VA examination in November 1995.  

The Veteran's service-connected traumatic arthritis of the thoracic spine (T1-2) with residuals of lumbar laminectomy has been assigned a 10 percent disability rating pursuant to DC 5242.  DC 5242 is used in rating degenerative arthritis of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DC 5242 (2017).  Degenerative arthritis of the spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237, General Rating Formula.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate DC.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2017).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Following the grant of service connection, private and VA records show continued low back complaints throughout the remainder of the 1990s, and the Veteran underwent a partial lumbar menilaminectomy in 1996 and a total lumbar laminectomy in 1998.  It appears that he was asymptomatic for a period of time, but he again reported back problems in 2000 when fusion with rod and screws was performed.  

When examined by VA in May 2012, forward flexion of the spine ended at 80 degrees.  Extension ended at 25 degrees.  Painful motion began at 25 degrees.  Right and left lateral flexion ended at 25 degrees with pain.  Left and right rotation ended at 25 degrees with pain.  Repetitive use testing showed that forward flexion ended at 85 degrees.  Post test right lateral flexion ended at 25 degrees and left lateral flexion ended at 20 degrees.  Right and lateral rotation ended post test at 20 degrees.  There was no additional limitation of ROM after repetitive use testing.  

VA records show that the Veteran continued to complain of chronic back pain as indicated when the right knee was examined by VA in April 2015.  Upon VA examination in May 2017, forward flexion was from 0 to 70 degrees.  Extension was from 0 to 20 degrees with right and left lateral flexion and right and left rotation to 20 degrees.  There was pain but no additional loss of function or ROM after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Sensory examination was decreased in the left lower left leg/ankle and foot/toes.  Straight leg raising was positive.  There was moderate intermittent pain, paresthesias and, numbness.  He used a cane for ambulation.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's thoracic spine disability pursuant to DC 5242.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine less than 60 degrees; or the combined ROM of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242, General Rating Formula.  There is also no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected traumatic arthritis of the thoracic spine (T1-2) with residuals of lumbar laminectomy is not warranted under the General Rating Formula.  Id.  The Board notes that service connection has been established and a separate 10 percent rating assigned to right lower extremity radiculopathy, associated with traumatic arthritis, thoracic spine (T1-2).

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected thoracic back disorder with lumbar laminectomy residuals.  See 38 C.F.R. §§ 4.40, 4.59 (2017); see DeLuca, supra.  Numerous repetitive use testing results are of record and ROM of the thoracolumbar spine was not reduced at any time.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath, supra.  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, DC 5243 (2017).  However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, despite the findings of disc involvement during the pendency of this appeal, there exists no basis for a higher evaluation under DC 5243.  

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected back disorder, the evidence shows no distinct periods of time during which manifestations of this disorder have varied to such an extent that a rating greater than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, as the Veteran requested consideration of 38 C.F.R. § 3.321(b)(1) (2017) as to his back disorder, the Board will also consider whether an extraschedular evaluation is warranted.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As noted in a January 2017 Administrative Review document, none of the available evidence reveals any functional restrictions that would warrant a rating in excess of 10 percent for the back disorder.  While the Veteran complains of pain, there have been no surgical procedures in the past 10 years, and no emergency department visits, the need for physical therapy, or other intensive treatment for his back complaints.  As such, referral for extraschedular consideration is not warranted.  

Entitlement to a Rating in Excess of 10 Percent for Left Varicocele 

The Board notes that the Veteran's residuals of a left varicocelectomy disability was initially rated analogously to voiding or renal dysfunction (whichever is predominant) under 38 C.F.R. § 4.104, DC 7529, 4115a.  The RO later changed the DC to 7529-8530, 38 C.F.R. § 4.124a, in a February 2015 rating decision.  The hyphenated DC is intended to show that the Veteran's service-connected disability is rated by analogy.  See 38 C.F.R. § 4.20 (2017) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2017) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  

Initially, the varicocele disability was rated by analogy to voiding or renal dysfunction as noted above.  Pursuant to 4.115a, for a compensable rating of 20 percent, there is the requirement of the need of wearing of absorbent material which must be changed less than 2 times per day.  For urinary frequency, for a compensable rating of 10 percent, daytime voiding interval must be between two and three hours, or; awakening to void two times per night.  A 20 percent rating is provided for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.

Later, the disorder was rated by analogy to paralysis of the ilioinguinal nerve under DC 8530.  Under that code, a noncompensable rating is warranted for mild or moderate paralysis of the ilioinguinal nerve and a maximum 10 percent rating is warranted for severe to complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 4.124a, DC 8530 (2017).  

Review of the record reflects that a noncompensable rating was initially assigned the left varicocele disorder.  A 10 percent rating, effective August 17, 2011, was assigned upon rating decision in June 2013.  The date of the grant was the date that the Veteran filed for an increased rating.  

The noncompensable rating prior to the August 17, 2011, date was assigned as no significant residual symptoms were noted.  When examined by VA in July 2012, the Veteran did not have voiding or urinary dysfunction.  The penis and testis were normal.  He did have ED.  

The Veteran's wife submitted a December 2012 statement wherein she reported that the Veteran had daily pain associated with the left varicocele.  He used an ice pack for pain.  

In the June 2013 rating decision, the RO assigned the 20 percent rating based on a determination that this condition was more appropriately evaluated as neuritis of the ilioinguinal nerve due his symptoms in the left testicle and groin area.  This warrants a maximum rating of 10 percent pursuant to DC 8530.  

Subsequently dated treatment records are essentially negative for further left varicocele manifestations.  

After considering the evidence discussed above, the Board finds that a basis has not been presented for assignment of a rating in excess of 10 percent.  There has not been voiding or urinary dysfunction reported.

Entitlement to a Compensable Initial Evaluation for ED

Service connection has been established for ED.  The RO evaluated the Veteran's ED as 0 percent (noncompensable) disabling under 38 C.F.R. § 4.115b, DC 7522 (2017).  

Pursuant to DC 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  

Historically, service connection and a noncompensable rating for ED were granted upon rating decision in May 2012.  This disorder was associated with the service-connected back disorder.  A noncompensable rating was assigned, effective August 17, 2011.  

When examined by VA in July 2012, the Veteran did not have voiding or urinary dysfunction.  The penis and testis were normal.  He did have ED.  His wife submitted a December 2012 statement wherein she reported that he had ED.  When examined by VA in May 2017, he again had no voiding or urinary dysfunction.  The penis was normal.  The ED diagnosis was continued.  

Here, the evidence reflects that the Veteran has ED, and that he receives special monthly compensation for loss of use of a creative.  In this case, the Veteran's ED is noncompensable under DC 7522 because there is no deformity shown.  


ORDER

Entitlement to direct service connection for an acquired psychiatric disorder, to include panic disorder and MDD is denied.  

Entitlement to service connection for IBS is denied.  

Entitlement to service connection GERD is denied.  

Entitlement to service connection a right knee disorder is denied.  

Entitlement to an evaluation in excess of 40 percent for limitation of extension of the left leg, residual of a left leg injury for the period from August 17, 2011, to January 31, 2018, is denied.  

Entitlement to an evaluation in excess of 10 percent for status post residuals of injury to the left knee with ACL tear and instability, for the period from August 17, 2011 to January 31, 2018, is denied.  

Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left leg, residual of a left knee injury, and status post residual left knee injury with ACL tear and instability, combined into a single evaluation of 10 percent, effective February 1, 2018, is denied.  

Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the thoracic spine (T1-2) with residuals of lumbar laminectomy, is denied.  

Entitlement to an evaluation in excess of 10 percent for left varicocele is denied.  

Entitlement to an initial compensable evaluation for ED is denied.  


REMAND

The issue of service connection for an acquired psychiatric disorder, to include panic disorder and MDD, as secondary to service-connected disability, must be remanded to the originating agency for further development.  The RO has yet to certify to the Board the issue of service connection for urinary incontinence.  As the decision on this matter is not yet final, the inextricably intertwined issue of service connection for an acquired psychiatric disorder as secondary to service-connected disability cannot be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the matter of secondary service connection for an acquired psychiatric disorder, to include panic disorder and MDD, is REMANDED for the following action:

If additional evidence is added to the record on the issue of service connection for urinary incontinence, the RO should readjudicate the issue of service connection for an acquired psychiatric disorder, to include panic disorder and MDD.  An appropriate supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the opportunity to respond.  

If no such additional evidence is added to the record, the RO should return the issue of service connection for an acquired psychiatric disorder, to include panic disorder and MDD, to the Board for further appellate review when the issue of service connection for urinary incontinence is certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


